Citation Nr: 0516008	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  04-06 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder.

2.  Entitlement to compensation benefits for facial nerve 
paralysis of the right lower jaw, status post basal cell 
carcinoma removal, under the provisions of 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from October 1952 
to October 1954, including service in Korea.  He was not 
awarded any medals indicative of combat.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  

The issues of entitlement to compensation benefits for facial 
nerve paralysis of the right lower jaw, status post basal 
cell carcinoma removal, under the provisions of 38 U.S.C.A. 
§ 1151 and entitlement to service connection for 
post-traumatic stress disorder (PTSD) are remanded to the RO 
via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  An unappealed April 1999 RO decision denied the veteran's 
claim of entitlement to service connection PTSD. 

2.  Evidence that is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled raises a reasonable 
possibility of substantiating the claim has been received 
since the April 1999 rating decision.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  However, in light of the decision herein, the Board 
finds that any duty to notify and duty to assist that was not 
met by VA, did not result in prejudice to the veteran with 
regard to reopening the claim of entitlement to service 
connection for PTSD, and therefore, such error is harmless.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet.App. April 
14, 2005).

Law and Regulations

The issue of entitlement to service connection for PTSD was 
originally denied by rating decision in April 1999 and not 
timely appealed.  The veteran attempted to reopen his claim 
for PTSD in April 2003.  A June 2003 rating decision found 
that sufficient new and material evidence had been received 
to reopen the veteran's claim but denied the claim on a de 
novo basis.  

Although the RO determined in June 2003 that new and material 
evidence was presented to reopen the claim for service 
connection for PTSD, such is not binding on the Board, and 
the Board must first decide whether evidence has been 
received that is both new and material to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful 
when new and material evidence has not been submitted).  
Consequently, the Board will adjudicate the question of 
whether new and material evidence has been received, 
furnishing a complete explanation as to its reasons and bases 
for such a decision.

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2004).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim. 

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  First, the 
adjudicator must determine whether the evidence added to 
the record since the last final decision is new and 
material.  Only evidence presented since the last final 
denial on any basis, either upon the merits of the case, 
or upon a previous adjudication that no new and material 
evidence had been presented, will be evaluated in the 
context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided 
upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light 
of all the evidence, both new and old, after ensuring that 
the VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 38 C.F.R. § 3.156(a).  Because the veteran 
filed his request to reopen his claim after August 29, 
2001, the current version of the law is applicable in this 
case.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Analysis

The RO denied the veteran's claim of service connection for 
PTSD in April 1999 because there was no diagnosis of PTSD due 
to service.  It was noted that the veteran's service medical 
records were unavailable and presumed to have been destroyed 
by fire.  A letter was sent to the veteran in September 1998 
requesting information to support the claim, but the veteran 
did not respond.  The only evidence on file in April 1999 was 
a June 1998 letter in support of the veteran's claim from 
D.J., a friend of the veteran who had known him all of his 
life.  

The evidence received since April 1999 includes several 
medical diagnoses of PTSD due to service, including on VA 
psychiatric evaluation in June 2003 and by a private 
physician in August 2003.  This evidence is certainly new, as 
it was not of record at the time of the April 1999 RO 
decision.  The new evidence is also material in that it bears 
directly and substantially upon the specific matter under 
consideration, whether the veteran has PTSD that is causally 
related to service.  Consequently, the Board finds that the 
evidence submitted since the April 1999 RO decision raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. 
§ 3.156.  

Accordingly, the Board finds that new and material evidence 
has been submitted in this case, and the claim for service 
connection for PTSD is reopened.




ORDER

As new and material evidence has been received to reopen the 
claim of service connection for PTSD, the appeal is granted 
to this extent.


REMAND

As noted above, evidence is considered to be new and material 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince 
adjudicators to grant a claim.  See Hodge, 155 F.3d at 1363.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004).

With regard to the second PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  See 
38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Although the claims file contains recent diagnoses of PTSD, 
there is no evidence that the veteran "engaged in combat 
with the enemy" and no credible supporting evidence that a 
stressor actually occurred.  Although the veteran provided 
some information in a statement received by VA in May 2003, 
this was primarily general statements on his service 
stressors, such as that he witnessed the removal of a lot of 
body parts as a field hospital volunteer in July 1953.  
Moreover, his statements alone are insufficient to verify a 
stressor.  The Board finds that another attempt should be 
made to elicit more specific information from the veteran in 
an attempt to verify his service stressors.

The Board also notes that, under the VCAA, VA's statutory 
"duty to notify" requires that VA notify a claimant of 
which portion of the information and evidence, if any, is to 
be provided by the claimant and which portion, if any, will 
be obtained by VA.  VA is also required to notify a claimant 
of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, there is no letter from the RO to the veteran 
that discusses the evidence to be provided by VA and the 
evidence to be provided by the veteran, as well as the 
evidence needed to substantiate the claim, on the issue of 
entitlement to compensation benefits for facial nerve 
paralysis of the right lower jaw, status post basal cell 
carcinoma removal, under the provisions of 38 U.S.C.A. 
§ 1151.  Consequently, the Board finds that there is no 
notice of the evidentiary requirements for substantiating the 
issue of entitlement to compensation benefits for facial 
nerve paralysis of the right lower jaw, status post basal 
cell carcinoma removal, under the provisions of 38 U.S.C.A. 
§ 1151.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Circuit Court) in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the issue of 
entitlement to compensation benefits for facial nerve 
paralysis of the right lower jaw, status post basal cell 
carcinoma removal, under the provisions of 38 U.S.C.A. § 1151 
to the RO because the record does not show that the veteran 
was provided adequate notice under the VCAA and the Board is 
without authority to do so.  

In short, because it is the view of the Circuit Court that VA 
has not completely fulfilled its obligations under the VCAA, 
it would potentially be prejudicial to the appellant if the 
Board were to proceed with a decision at this time on the 
issue of entitlement to compensation benefits for facial 
nerve paralysis of the right lower jaw, status post basal 
cell carcinoma removal, under the provisions of 38 U.S.C.A. 
§ 1151.  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, the Board is no longer in a position to remedy the 
procedural deficiency on its own.  

Based on the above, this case is being remanded for the 
following actions:  

1.  The RO must take appropriate steps 
to ensure that the veteran is provided 
notification under the VCAA of the 
evidence to be provided by VA and by the 
veteran and notification of the 
evidentiary requirements for 
substantiating his claim for entitlement 
to compensation benefits for facial 
nerve paralysis of the right lower jaw, 
status post basal cell carcinoma 
removal, under the provisions of 
38 U.S.C.A. § 1151.  In addition, the 
development procedures set forth under 
the VCAA must be fully complied with and 
satisfied.

2.  The veteran must be requested to 
identify specific names, addresses and 
approximate dates of treatment, both VA 
and private, for all health care 
providers who may possess additional 
records pertinent to the issues still on 
appeal, especially evidence since 
December 2003.  Then, with any necessary 
authorization from the veteran, VA must 
attempt to obtain copies of all 
treatment records identified by the 
veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the veteran, it must inform the 
veteran and his representative of this 
and request them to provide copies of 
the outstanding medical records.

3.  The veteran must again be requested 
to provide a written statement of his 
service stressors, which should include 
as much information as possible about 
each incident, including the date of the 
incident, the location at which it 
occurred, the military units involved, 
and the names of people he knew or heard 
about that were injured or killed.   

4.  Whether or not the additional 
information is obtained, the RO must 
review the file and prepare a summary of 
all the claimed stressors.  The statement 
summarizing the veteran's allegations of 
service stressors, together with a copy 
of the veteran's DD-214 and all 
associated documents, must be forwarded 
to USASCRUR, 7798 Cissna Road, 
Springfield, VA 22150-3197.  They should 
be requested to provide any information 
that might corroborate the veteran's 
alleged stressors.

5.  Following completion of the above, 
the RO must make a specific 
determination, based upon the complete 
record, as to whether the veteran 
"engaged in combat with the enemy."  If 
so, the RO must accept the veteran's lay 
testimony -- in the absence of evidence 
to the contrary and as long as it is 
credible and consistent with the 
circumstances of service -- as conclusive 
evidence of the occurrence of the 
stressor.  If the RO determines that the 
evidence does not show that the veteran 
"engaged in combat with the enemy," the 
RO must consider all credible supporting 
evidence developed to show that the 
veteran did experience the alleged 
stressors and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressor.

6.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the RO must schedule the 
veteran for a comprehensive VA 
psychiatric examination to be conducted 
by an examiner to determine the 
diagnoses of all psychiatric disorders 
that are present.  The entire claims 
folder must be made available to the 
examiner in conjunction with this 
examination.  The RO must specify for 
the examiner the stressor or stressors 
that it has determined are established 
by the record and the examiner must be 
instructed that only those events may be 
considered for the purpose of 
determining whether the veteran was 
exposed to a stressor in service.  The 
examination report must reflect review 
of pertinent material in the claims 
folder.  The examiner must integrate the 
previous psychiatric findings and 
diagnoses of current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more 
of the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

7.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
his last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

8.  After completing the above, and 
following any other appropriate 
development, the RO must readjudicate 
the issue of entitlement to service 
connection for PTSD and entitlement to 
compensation benefits for facial nerve 
paralysis of the right lower jaw, status 
post basal cell carcinoma removal.  If 
any benefit remains denied, the veteran 
and his representative must be provided 
a Supplemental Statement of the Case 
that includes a summary of additional 
evidence obtained, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative must be afforded the 
applicable time to respond.  The case 
must then be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


